Citation Nr: 0835918	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  07-06 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed right leg 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to December 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 decision of the RO.  

The veteran testified before the undersigned Veterans Law 
Judge in a video-conference hearing in July 2008.  

For the reasons outlined hereinbelow, this appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  Consistent with the instructions below, 
VA will notify you if further action is required on your 
part.  



REMAND

The veteran and his representative asserts that he has a 
right leg disorder which was caused by his being struck in 
1969 by the corner of a heavy crate exposure while serving in 
DaNang.  See page 10 of July 2008 hearing transcript 
(transcript).  

The service medical records show that a notation of bilateral 
leg bruising, attributable to the veteran's involvement in a 
recent car accident, was recorded as part of a February 1967 
dispensary treatment record.  The veteran is shown to have 
been in DaNang, Vietnam at that time.  


The post service medical records on file include a private X-
ray report dated in February 2006.  An examination of the 
veteran's right femur showed evidence suggestive of an old 
trauma at the mid femoral shaft.  

The VA examiner added that this did not appear to be 
aggressive and was more likely due to a benign process.  The 
provided diagnosis was that of periosteal reaction with 
tumoral calcinosis and areas of myositis ossificans involving 
the mid femoral shaft anteriorly and laterally.  

The veteran testified in July 2008 that shortly after his 
service separation a private physician, Dr. Count, 
recommended that he undergo surgery for his right leg.  See 
page seven of transcript.  

The veteran was provided 60 days to provide treatment records 
from this physician, but did not.  As this claim is being 
remanded anyway, the veteran should be provided another 
opportunity to obtain these records.  As these private 
medical records may contain information critical to the 
matter at hand, 38 C.F.R. § 3.159(c) mandates that VA assist 
in obtaining such records.  

Further, the veteran is shown to be in receipt of Social 
Security Administration (SSA) disability benefits.  See 
decision dated in May 2006.  One cited disorder is right 
lateral thigh calcified hematoma.  

The medical records considered in the adjudication of the SSA 
claim are not associated with the claims file, and there is 
no indication of an attempt to obtain such records.  As those 
records may also contain information pertinent to the 
veteran's claim, VA is required to obtain them.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-73 (1992); 38 C.F.R. § 3.159.  

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

An examination is deemed "necessary" if the evidence of 
record (lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159.  

As a result of the February 2006 X-ray result findings, 
discussed above, and the contents contained therein, the 
appellant should be afforded a VA examination to ascertain 
the etiology of his claimed right leg disorder.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO, after obtaining a current 
authorization, should attempt to obtain 
all of the veteran's treatment records 
from Dr. Count concerning treatment 
provided to the appellant.  If the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the appellant notified 
in writing.  

2.  The RO should attempt to secure 
copies of all medical records upon which 
the SSA May 2006 decision was based. 
 Once obtained, these records should be 
associated with the other evidence in the 
claim folder.  

3.  Following the completion of the 
development ordered above, to the extent 
possible, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
examination in order to determine the 
etiology of any diagnosed right leg 
disorder.  Send the claims folder to the 
examiner for review in conjunction with 
the examination.  After a review of the 
record and an examination of the veteran, 
the examining physician must provide a 
definitive opinion as to the nature and 
etiology of any diagnosed right leg 
disability.  Specifically, the examiner 
must state whether it is at least as 
likely as not, i.e., is there a 50/50 
chance, that the right leg disability is 
related to service.  The rationale for 
all opinions offered must be clearly 
indicated by the examining physician.  

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  Thereafter, following completion of 
all indicated development, the RO should 
prepare a new rating decision and 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  A reasonable period of time 
should be allowed for response.  The RO 
is advised that it is to make a 
determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VA's statutory duty to assist the 
veteran.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

